JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-13-00619-CV

             LEE ANN WHEELBARGER, TERRI TIEDEMANN,
        DOREEN MARDERNESS, JERRY SAVOY, HOWARD JANSON,
     CARL ALAN KIVELA, JAMES HUSEMAN, BULL CAPITAL COMPANY,
     JAMES DURHAM, MARY LOU DURHAM, PATRICIA KOELLING, AND
              FRANK GENZER, JR., Appellants/Cross-Appellees

                                             V.

       THE LANDING COUNCIL OF CO-OWNERS, Appellee/Cross-Appellant

                                            and

              WILLIAM HENSLEE, TOM JENKINS, TROY JONES,
            DAVID MARKS, BERNARD PEARL, THOMAS WALSH,
         STAN WILLIAMS, ANDREW ROSENBERG, JACK EREIRA, AND
                       TIMOTHY PATAK, Appellees

             Appeal from the 190th Judicial District Court of Harris County.
                               (Tr. Ct. No. 2010-58056).

       This case is an appeal from the final judgment signed by the trial court on June 17,
2013. After submitting the case on the appellate record and the arguments properly raised
by the parties, the Court holds that the trial court’s judgment contains no reversible error.
Accordingly, the Court affirms the trial court’s judgment.
      The Court orders that each party shall bear its own appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered July 30, 2015.

Panel consists of Justices Jennings, Massengale, and Lloyd. Opinion delivered by Justice
Massengale.